Citation Nr: 1036894	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  04-31 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to service connection for a variously diagnosed 
psychiatric disorder, to include posttraumatic stress disorder 
(PTSD) and residuals of a traumatic brain injury (TBI).




REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Sorisio, Counsel

INTRODUCTION

The Veteran served on active duty from October 2001 to June 2003, 
including service in Afghanistan from August 12, 2002, to 
November 4, 2002, with the United States Security Forces.  The 
Veteran also had periods of service with both the Army and Air 
Force Reserves.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which, among other things, denied service 
connection for a personality disorder and a cognitive disorder.  
The case was previously before the Board in November 2007 when it 
was remanded for further development.

Subsequent to the most recent December 2008 Supplemental 
Statement of the Case (SSOC), medical evidence reflecting that 
the Veteran has a diagnosis of PTSD and had a positive screen for 
TBI was added to the record.  The Veteran's representative 
submitted this evidence with a waiver of RO initial consideration 
of such evidence.  

In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United 
States Court of Appeals for Veterans Claims (Court) held that the 
scope of a mental health disability claim includes any mental 
disorder that may reasonably be encompassed by the claimant's 
description of the claim, reported symptoms, and other 
information of record.  Accordingly, the Board has 
recharacterized the issue as a claim of service connection for a 
variously diagnosed psychiatric disorder, to include PTSD and 
residuals of TBI.  This recharacterization ensures that any 
potential pertinent diagnoses are considered.

While on remand, the Appeals Management Center (AMC) granted the 
Veteran's claim of entitlement to service connection for a low 
back disability.  As such, it is no longer before the Board for 
appellate consideration.  In a July 2009 appellate brief, 
however, the Veteran's representative requested an increase in 
the rating for the back disability.  In a November 2009 letter, 
the Veteran's representative also raised a claim of entitlement 
to a total disability rating based on individual unemployability 
(TDIU).  The claims for an increased rating for a low back 
disability and entitlement to TDIU have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over them, 
and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  
VA will notify the appellant if further action on his part is 
required.


REMAND

Since the time the Veteran submitted his application for VA 
compensation benefits in July 2003, his medical picture has 
become more complicated.  As noted in the Introduction, the 
record contains additional evidence showing that the Veteran has 
a diagnosis of PTSD and a positive screen for TBI.  His 
representative has advanced the argument that the claim must be 
remanded for further development in light of these new medical 
findings and to secure outstanding private records.  The Board 
regrets that this claim must again be remanded, but agrees with 
the Veteran's representative that further development is 
required.  

Medical Records

Service records reflect the Veteran was relieved of his weapon 
during his brief tour in Afghanistan in the fall of 2002 as he 
presented to his superiors saying that he was angry and might 
hurt someone.  He was referred for stress counseling and it was 
determined that he had no mental disorders.  A psychiatrist and a 
social worker recommended that the Veteran's issues be handled 
through disciplinary methods.  As such, the Veteran returned to 
the United States and underwent psychological evaluation.  A 
March 2003 fit-for-duty report, completed by J.G.H., Ph.D., 
details the various testing undergone, describes interviews with 
three fellow servicemen in Afghanistan, and provides a conclusion 
that the Veteran was not fit for duty because of a personality 
disorder and cognitive disorder that began prior to service.  The 
report reflects that in interviews conducted during the months 
from January to March 2003, the Veteran stated that he injured 
his head when he fell out of a car at the age of six.  He had 
experienced memory problems since that time, had always acted 
before thinking, and had found it stressful to carry a loaded 
weapon and to perform security duties.  In July 2009 written 
argument, the Veteran's representative reported that the Veteran 
was on Vicodin during the entire period of testing by J.G.H. and 
indicated the drug may have affected the Veteran's performance 
during the evaluations.  While the March 2003 report has been 
associated with the claims file, any notes that may have been 
created during the months of testing and interviews have not been 
associated.  As these notes may provide further insight into the 
nature and etiology of the Veteran's psychiatric disability they 
must be secured on remand.  

On January 2008 VA examination, the Veteran reported possible 
treatment for narcotic addiction, with an attempted suicide in 
1988 or 1989 by overdosing on medication.  Later in the 
examination, the Veteran reported that suicidal ideations had 
only begun in recent years.  The examiner reminded the Veteran 
that earlier in the examination he had reported a suicide attempt 
in the 1980s and the Veteran admitted that he did experience some 
suicidal ideation in the late 1980s.  Treatment records from the 
1980s related to this possible suicide attempt and any treatment 
for a narcotic addiction may be pertinent to the Veteran's claim 
and must be requested on remand.

The Veteran's representative has submitted a statement from 
psychologist D.U.R., Ph.D., dated in December 2009, which reports 
that he completed psychological testing on the Veteran in 
February 1999 when he presented his application to attend the IUP 
Municipal Police Academy.  The psychologist reported that the 
Veteran was found to be an acceptable applicant at that time 
because personality testing was valid with no elevated clinical 
scales.  He interpreted such results to indicate an absence of 
psychopathology.  The Veteran's representative advised that it 
was unable to obtain the 1999 testing and evaluation records and 
requested that VA obtain those records as they should reveal the 
Veteran was fine in 1999 and developed psychiatric problems 
during his period of service.

It is VA's duty to assist claimants in developing their claims, 
but "[t]he duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991); see Olson v. Principi, 3 
Vet. App. 480, 483 (1992).  Because VA may not obtain the above 
described private records without the Veteran providing the 
necessary releases, it is incumbent upon him to provide VA with 
this pertinent information.

The record also reflects that the Veteran has received 
psychiatric treatment at VA facilities.  The most recent VA 
treatment records that have been associated with the claims file 
are from April 2009.  As VA treatment records are constructively 
of record, updated records must also be secured and associated 
with the claims file.  Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).

VA Examination

On August 2003 VA examination, the Veteran related drinking 
almost daily since his discharge in June 2003, drinking until he 
passed out, and being angry about the way he was treated in 
Afghanistan and subsequent thereto.  He generically stated that 
he had been exposed to rocket and mortar attacks at the Air Base.  
He also related having seen wounded and dismembered soldiers 
while being treated for stomach issues in the hospital in 
Afghanistan.  The examiner, a psychologist, concluded that the 
events were not of such severity or intensity to meet Criteria A 
for a diagnosis of PTSD and found that the Veteran did not 
present with symptoms of PTSD.  The Axis I diagnosis was 
adjustment disorder with disturbances in emotion and conduct 
secondary to current financial, employment and relationship 
problems.

On January 2008 VA examination, the examiner, a clinical 
psychologist, concluded that overall psychological testing could 
be consistent with a diagnosis of personality disorder.  The 
examiner also found that there was no evidence of a cognitive 
disorder and that the Veteran did not meet DSM-IV criteria for 
adjustment disorder.  The Axis I diagnosis was alcohol abuse and 
the Axis II diagnosis was personality disorder not otherwise 
specified.  

An August 2008 VA treatment record reflects that the Veteran 
reported being close to a blast during service and being dizzy 
and confused afterwards.  He related that he did not obtain 
treatment and had never been treated for a head injury.  He 
reported that memory problems, irritability, headaches and sleep 
problems began or got worse after the blast.  VA medical 
personnel considered his reports to be a positive screen for TBI.  

September 2008 VA treatment records reflect the Veteran underwent 
psychiatric evaluation.  He did not elaborate on the alleged in-
service blast.  He did, however, relate that he had observed 
enemy forces but had no combat experiences, that he had seen 
dismembered soldiers in Afghanistan, and that he had attended 
combat stress counseling while overseas.  He was determined to 
have PTSD and was started on medication.  It appears that he 
stopped consuming alcohol at that time.  

VA recently amended 38 C.F.R. § 3.304(f) to liberalize the 
evidentiary standard for establishing a required in-service 
stressor where a claimed stressor is related to fear of hostile 
military or terrorist activity.  "Fear of hostile military or 
terrorist activity" is defined as being where "a veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of the veteran or 
others, such as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon friendly military aircraft, 
and the veteran's response to the event or circumstance involved 
a psychological or psycho-physiological state of fear, 
helplessness, or horror."  Stressor Determinations for 
Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 
13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)), corrected 
by 75 Fed. Reg. 41,092 (July 15, 2010).  In the absence of clear 
and convincing evidence to the contrary, the Veteran's lay 
testimony alone may establish the occurrence of such a stressor 
if the claimed stressor is consistent with the places, types, and 
circumstances of the Veteran's service and a VA psychiatrist or 
psychologist, or a psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is adequate to 
support a diagnosis of PTSD and that the Veteran's symptoms are 
related to the claimed stressor.  
The Veteran's service personnel records reveal that he worked 
with the Security Forces in Afghanistan and that his duties 
included walking the perimeter and facing the enemy.  The Board 
finds that the Veteran's description of seeing enemy forces is 
consistent with the places, types, and circumstances of his 
service.  Additionally, given the Veteran's location in 
Afghanistan during the ongoing war, his reports of being exposed 
to rocket and mortar attacks and being close to a blast also seem 
to be consistent with the places, types, and circumstances of his 
service.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. 
§§ 3.303(a) (2009), 3.304(f)(3) (effective July 13, 2010).  
Therefore, the Board concludes that no further evidentiary 
development is required to corroborate the occurrence of these 
alleged events.  

The record, however, does not contain a sufficient VA opinion 
regarding whether such events are adequate to support a diagnosis 
of PTSD or whether the Veteran's symptoms are related to these 
events.  Additionally, full testing to determine whether exposure 
to any in-service blast resulted in residuals of a TBI has not 
been completed.  

The record is further complicated by indications that the Veteran 
may have had a pre-existing personality or cognitive disorder.  
In that regard, the Board notes that congenital or developmental 
defects such as personality disorders are not diseases or 
injuries within the meaning of applicable legislation and are not 
entitled to service connection.  38 C.F.R. § 3.303(c); see 
VAOPGCPREC 82-90 (July 18, 1990) (finding that service connection 
may be granted for congenital diseases if they were incurred or 
aggravated during service, but service connection cannot be 
granted for congenital defects); Quirin v. Shinseki, 22 Vet. App. 
390, 396 (2009) (noting that the presumption of soundness does 
not apply to congenital defects).  Any disability resulting from 
a personality disorder cannot be service-connected.  See Winn v. 
Brown, 8 Vet. App. 510, 516 (1996) (finding that any disability 
arising from a congenital defect cannot be service-connected); 
but see 38 C.F.R. § 4.127 (stating that disability resulting from 
a mental disorder that is superimposed upon a personality 
disorder may be service-connected).

The record indicates that if the Veteran had a pre-existing 
cognitive disorder it may have resulted from a head injury he 
sustained after falling out of a car at the age of six, as he has 
stated that he has experienced memory problems and other mental 
difficulties since that time.  Hence, the cognitive disorder 
would not be a congenital defect.  As a psychiatric disorder was 
not noted on entrance into service, the Veteran is presumed sound 
for any psychiatric disorder other than a personality disorder.  
38 U.S.C.A. § 1111.  In order to rebut the presumption of 
soundness on entry into service, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  The claimant is not required to show that 
the disease or injury increased in severity during service before 
VA's duty under this rebuttal standard attaches.  See Cotant v. 
Principi, 17 Vet. App. 116 (2003).  As the record reflects a 
possibility that a cognitive disorder may have pre-existed the 
Veteran's service, the VA examination must address these issues.

The complicated nature of the Veteran's various complaints 
require that a medical doctor be requested to perform future 
evaluations.  If upon examination by a psychiatrist it is 
determined that psychiatry is not the correct area of expertise 
to determine if residuals of a TBI exist, the appropriate medical 
professional should be requested to provide an examination and 
opinion.

Accordingly, the case is REMANDED for the following action:

1.	Contact the Veteran and have him provide 
releases for VA to obtain (a) records for his 
treatment in the 1980s for a suicide attempt 
and possible drug treatment, (b) February 
1999 records from D.U.R., Ph.D. and the IUP 
Municipal Police Academy for psychological 
tests performed for admission, and (c) 
January to March 2003 records from J.G.H., 
Ph.D.'s fit-for-duty evaluation.  

2.	Obtain all records identified in item 1 
above.  If such records are unavailable, 
clearly document the claims file to that 
effect and notify the Veteran of any 
inability to obtain these records, in 
accordance with 38 C.F.R. § 3.159(e).
3.	Obtain any updated relevant VA treatment 
records dated since April 2009 which have not 
yet been associated with the claims file.

4.	After all development requested in items 
1, 2, and 3 has been completed, schedule the 
Veteran for an examination with a 
psychiatrist to determine the nature and 
etiology of all currently diagnosed 
psychiatric disabilities and symptoms that 
may be associated with an in-service TBI.  
Following examination of the Veteran, review 
of the claims file and his pertinent medical 
history, the examiner should identify all 
current psychiatric disorders.  All 
appropriate testing must be performed to 
determine whether an in-service blast 
resulted in a TBI.  

If the psychiatrist who examines the Veteran 
and reviews the claims folder finds that 
additional medical personnel, such as a 
neurologist, must also examine the Veteran 
with respect to the possibility of a TBI, all 
necessary examinations must be scheduled.  
Any such additional examiner is requested to 
provide an opinion on question (D) below.  

All opinions rendered by any examiner must be 
supported by complete rationale and must be 
provided after a full review of the Veteran's 
claims file.  The examiner should respond to 
the following questions:

(A) (1)  When did a psychiatric disorder 
(other than a personality disorder) initially 
clinically manifest (i.e., prior to service, 
during service, or after service) as shown by 
the evidence of record?

(2)  If the response to (A)(1) is that a 
psychiatric disorder (other than a 
personality disorder) was manifested prior to 
service, did it permanently increase in 
severity during the Veteran's service?  

(3)  If it permanently increased in severity 
during service, was such increase due to the 
natural progress of the disorder?

(B)  If it is determined that any psychiatric 
disorder (other than a personality disorder) 
did not pre-exist the Veteran's service, then 
is it at least as likely as not (a 50% or 
greater probability) that any diagnosed 
psychiatric disorder is causally related to 
the Veteran's period of active service?

(C) (1)  If PTSD is diagnosed (under DSM-IV 
criteria), then identify the specific 
stressor(s) upon which the diagnosis is based 
and explain whether the claimed stressor(s) 
is/are related to the Veteran's fear of in-
service hostile military or terrorist 
activity.  

(2)  If PTSD is not diagnosed, then explain 
why the Veteran does not meet the criteria 
for the diagnosis.

(D)  Is it at least as likely as not (a 50% 
or greater probability) that the Veteran has 
residuals of a TBI from an in-service blast?  
In providing an opinion on this question, the 
examiner is asked to specifically comment on 
the Veteran's assertion in March 2003 that he 
has experienced memory and other mental 
difficulties since a head injury after 
falling out of a car at the age of 6.  

5.	When the development requested has been 
completed, the case should be reviewed on the 
basis of the additional evidence.  If any 
medical report obtained does not answer all 
questions posed by the Board, it MUST be 
returned to the examiner to ensure compliance 
with the Remand directives.  After it has 
been determined that all Remand directives 
have been performed, readjudicate the claim 
of service connection for a variously 
diagnosed psychiatric disorder, to include 
PTSD and residuals of TBI.  If the claim 
remains denied, issue an appropriate SSOC and 
give the Veteran and his representative the 
opportunity to respond.  The case should then 
be returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).



_________________________________________________
Steven L. Keller
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).

